16 F.3d 413NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Kurt Frederick KNONEBERG, Defendant Appellant.
No. 93-6717.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 28, 1993.Decided:  Jan. 6, 1994.

Appeal from the United States Distrtict Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CR-89-162-2)
Kurt Frederick Knoneberg, Appellant Pro Se.
William David Wilmoth, United States Attorney, Wheeling, West Virginia, for Appellee.
N.D.W.Va.
AFFIRMED.
Before WILKINSON, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Knoneberg, No. CR-89-162-2 (N.D.W. Va.  May 12, 1993).  We deny Appellant's motion for appointment of counsel because the appeal raises no complex or substantial issues.  We further deny Appellant's motion for preparation of a transcript at government expense because all materials necessary to consider the appeal are in the record before the Court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED